Motion to vacate statutory stay pursuant to CPLR 5519 (subd [c]) granted, without costs, only to the extent that appellants are enjoined, pending the determination of the appeal or the resolution of the underlying proceeding if that should occur first, from increasing the population at the Mount McGregor site beyond the number of 150 inmates. In so limiting the relief granted, the court has relied upon the assurances of appellants’ attorney on the argument that only minimum-security inmates will be moved to the facility and that no major construction will be commenced on the site until the determination of the underlying proceeding. Koreman, P. J., Greenblott, Kane, Main and Herlihy, JJ., concur.